Citation Nr: 0325308	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  03-266 13	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving child 
for the purpose of receiving death benefits.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had recognized service from January 1942 to May 
1942, recognized guerrilla service from October 31, 1943 to 
June 30, 1945, and service in the Regular Philippine Army 
from July 1, 1945 to June 30, 1946.  He died in October 1985.  
Thereafter his surviving spouse pursued entitlement to VA 
death benefits.  She died in June 2002.  Accordingly, by 
Order dated in October 2002, the United States Court of 
Appeals for Veterans Claims (Court) vacated the October 2001 
Board decision denying the veteran's spouse's entitlement to 
VA death benefits, and, then dismissed the veteran's spouse's 
appeal for lack of jurisdiction.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a determination made by the Department 
of Veterans Affairs (VA) Regional Office in Manila, 
Philippines, that the veteran's surviving son, the appellant 
in this case, has no legal entitlement to VA death benefits.  
The RO notified the appellant of that determination by letter 
dated in January 2003, and, subsequent to receipt of a notice 
of disagreement issued a statement of the case in July 2003.  
Later in July 2003 VA received correspondence that may be 
accepted as the appellant's substantive appeal on this 
matter.


FINDING OF FACT

The appellant is more than 23 years old and there is neither 
evidence nor allegation that he became permanently incapable 
of self-support prior to reaching age 18.


CONCLUSION OF LAW

The appellant has no legal entitlement to VA benefits as the 
deceased veteran's child.  38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. § 3.57(a)(1) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this case, VA has made all reasonable efforts to assist 
the appellant in the development of his claim.  To that end, 
VA has specifically notified the appellant as to the criteria 
to establish eligibility for VA death benefits as a surviving 
child, to include providing him with a recitation of the laws 
and regulations applied to his claim for recognition as a 
"child" for VA benefit purposes in a statement of the case 
and in letters issued by the RO.  He has not disputed the 
facts which deprive him of meeting the requisite criteria, 
and, because the disposition of the claim rests on the 
appellant's satisfaction of criteria to entitle him to the 
benefits sought, the Board finds no reasonable possibility 
that providing additional notice or assistance to the 
appellant would aid in substantiating his claim.  38 U.S.C.A. 
§ 5103A(2) (2002).  See Sabonis v. Brown, 6 Vet. App. 426 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  The 
Board acknowledges that in his July 2003 correspondence the 
appellant indicated he would be willing to appear for a 
hearing except that he had no money and would instead request 
that any review be conducted via the mail.  A review of the 
file reflects receipt of multiple statements from the 
appellant pertinent to his appeal and as such the Board finds 
the appellant has had ample opportunity to present evidence 
and argument in support of his appeal.  Therefore, there is 
no indication that the Board's present review of the claim 
will result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

An eligible child of a veteran may be entitled to VA death 
benefits.  See 38 U.S.C.A. §§ 1310, 1542 (West 2002).  
Generally, a child of a veteran means an unmarried person who 
is a legitimate child (to include a child legally adopted 
before the age of 18 years or a stepchild who acquired that 
status before the age of 18 years) and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self- support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57(a)(1) (2002).

In this case the appellant has identified his date of birth 
as December [redacted], 1964, and has submitted a birth certificate 
consistent with that statement.  During the pendency of her 
claim, the veteran's surviving spouse also identified 
December 1964 as the appellant's month and year of birth.  
Accordingly, the appellant reached the age of 18 prior to the 
veteran's death in October 1985, and, at the time the instant 
claim was filed had already attained more than 23 years of 
age.  The Board further notes that neither the veteran nor 
his spouse ever indicated that they had a helpless child, and 
moreover, that the appellant himself has made no such 
assertion.  As such, the appellant does not meet the 
definition of child for VA death pension purposes.

Rather, the appellant's arguments focus solely on his belief 
that his father's military service and physical condition 
qualified the veteran for VA benefits during his lifetime and 
that as a surviving son the appellant is now entitled to 
those benefits.  The RO, in reaching its most recent 
decision, has pointed out that even were the appellant to 
successfully show that the veteran had qualifying service to 
warrant entitlement to nonservice-connected pension benefits, 
or to successfully show that the cause of the veteran's death 
was in fact related to his military service, the appellant 
still does not meet the definitional criteria of a surviving 
"child" for VA purposes and thus would not be eligible to 
receive such benefits.  There is no evidence refuting such 
fact.  

Therefore, inasmuch as the appellant is not a "child" for 
purposes of entitlement to VA benefits, the appellant's claim 
for entitlement to VA death benefits based on such a status 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The Board having determined that the appellant is not the 
veteran's surviving child for the purpose of receiving VA 
death benefits, the appeal is denied.


	                        
____________________________________________
	D. C. Spickler, 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



